UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7544



TIDES JERRY NEWTON, III; JAMES EDWARD MAY, II,

                                            Plaintiffs - Appellants,

          versus

RICHARD YOUNG, Reg. Administrator; SERGEANT
PRUITT; MOSLEY, Correctional Officer; E. B.
WALKER, Major; DOW, Correctional Officer;
LIEUTENANT WHITE; R. M. LANDON; SERGEANT
WHITEHEAD; O. B. WHITE, Lieutenant,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. J. Calvitt Clarke, Jr., Senior
District Judge. (CA-95-829-2)


Submitted:   December 14, 1995            Decided:   January 18, 1996

Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tides Jerry Newton, III, James Edward May, II, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellants appeal from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Newton v. Young, No. CA-95-829-2 (E.D. Va. Sept. 18, 1995).
We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         AFFIRMED




                                2